Citation Nr: 0726917	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for left hip 
arthritis in excess of 30 percent disabling prior to December 
4, 2003.  

2.  Entitlement to an increased evaluation for left hip 
arthritis and status post total left hip replacement in 
excess of 30 percent disabling on or after February 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1981 and from March 1982 to July 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  An April 2004 RO decision assigned a temporary 100 
percent evaluation effective December 4, 2003, pursuant to 
38 C.F.R. § 4.30 and an evaluation of 100 percent was 
assigned from February 1, 2004, to February 1, 2005.  
Thereafter, the veteran was assigned a 30 percent rating from 
February 1, 2005.  The issues have been recharacterized as 
stated above.  

In July 2007, the veteran presented testimony at a hearing 
conducted at the Cleveland RO by the use of video 
conferencing equipment before Kathleen K. Gallagher, a 
Veterans Law Judge (VLJ) sitting in Washington, D.C.  A 
transcript of this hearing is in the veteran's claims folder.

Regarding the claim for a total disability rating based on 
individual unemployability (TDIU), the Board notes that the 
veteran was originally denied TDIU in a August 2004 RO 
decision.  He did not appeal that decision and therefore the 
issue is not before the Board.  However, the claim for TDIU 
was denied a second time in a December 2006 RO decision.  
During the July 2007 hearing, the veteran was informed that 
he had a year from the December 2006 RO denial of TDIU to 
file a notice of disagreement (NOD).  Although the veteran 
indicated that he intended to file a NOD, one is not of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected left hip arthritis and status post total left hip 
replacement.  During his July 2007 hearing, the veteran 
testified that he had received VA outpatient treatment for 
his hip from January 2007 to July 2007.  Although the 
veteran's representative indicated that he would request 
these records, the Board received a fax from the RO 
requesting VA outpatient treatment records for the 
aforementioned dates.  Therefore, the Board finds that a 
remand is necessary to attempt to obtain these records.  

Additionally, the veteran stated in his January 2003 NOD that 
he received treatment for his hip from Dr. K at private 
hospital T.H. until he could no longer afford it and then 
sought treatment at the VAMC.  However, the veteran did not 
indicate the dates he was seen by Dr. K or the dates he 
resumed treatment at the VAMC.  The Board notes that the 
earliest VAMC treatment records appear to date in August 
2002.  On remand, the RO should request VAMC treatment 
records from February 2001 to August 2002.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ascertain from the 
veteran the dates he received treatment 
for his hip from Dr. K at private hospital 
T.H.  After securing any necessary 
release, the AMC should request these 
records.

2.  The AMC should request treatment 
records from the applicable VAMC and VA 
outpatient treatment centers from February 
2001 to August 2002 and from January 2007 
to July 2007.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



